DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment 
Applicant's response Affidavit-Rule 130(a)-AIA  has been entered and made of record.


Response to Arguments
Applicant's declaration under 37 C.F.R. §1.130(a) regarding the prior art Irie et al. (US 2018/0114089) have been considered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Irie et al. (US 2014/0010408) in view of Hayakawa et al. (US 2015/0325005).

Regarding claim 1, Irie teaches an attached object detection apparatus, comprising: an extractor that extracts, based on edges detected from pixels of a captured image captured by an image capturing apparatus, a candidate region for an attached object region corresponding to an attached object on the image capturing apparatus (see figure 5, figure 6A, para. 0057, where Irie discusses dividing an image into a plurality of image blocks to detect dirt attached to the camera lens); 
a calculator that i) divides the candidate region into unit regions each having predetermined pixels and ii) calculates a representative luminance value for each of the unit regions (see figure 5A, figure 6B, para. 0056-0057, 0063-0064, where Irie discusses dividing an image into a plurality of image blocks with a number of pixels, calculating the brightness values for regions to detect dirt).
Irie discusses determining whether attached objects exists based on the luminance change amount between frames (see para. 0063-0064).
Irie does not expressly teach a determiner that i) calculates, from the representative luminance values, luminance change amounts between adjacent ones of the unit regions and ii) determines, based on a fluctuation of luminance distribution of the pixels within the candidate region extracted by the extractor, whether or not the candidate region is the attached object region; wherein the determiner determines, based on fluctuation of the representative luminance values of the candidate region, whether or not the candidate region is the attached object region.
However, Hayakawa teaches a determiner that i) calculates, from the representative luminance values, luminance change amounts between adjacent ones of the unit regions and ii) determines, based on a fluctuation of luminance distribution of the pixels within the candidate region extracted by the extractor, whether or not the candidate region is the attached object region (see figure 27, para. 0162-0163, where Hayakawa discusses calculating the luminance difference of a pixels to determine whether a water droplet is present), wherein
the determiner determines, based on fluctuation of the representative luminance values of the candidate region, whether or not the candidate region is the attached object region (see figure 26, figure 27, para. 0118, 0162-0163, where Hayakawa discusses calculating the luminance difference of a pixels to determine whether a water droplet is present).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Irie with Hayakawa to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform object detection.  


Regarding claim 2, Hayakawa teaches wherein the determiner determines, based on the fluctuation of the luminance distribution of the candidate region in a vertical direction or a horizontal direction, whether or not the candidate region is the attached object region (see figure 26, figure 27, para. 0162-0163, where Hayakawa discusses calculating the luminance difference of a pixels in a horizontal or vertical direction to detect droplets).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Irie with Hayakawa to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform object detection.  
(see fig. 5-I(n,m)) see Expression 1, where Irie discusses each block (including the blocks that will be determined to comprise the candidate region)) into a unit luminance. This is done by talking the sum of the values of luminance in the block and taking dividing the sum of the values by the range of the total number of pixels), the determiner determines, based on fluctuation of distribution of the unit luminance, whether or not the candidate region is the attached object region (see para. 0059, where Irie discusses comparing the attention block unit luminance (the average luminance of attention block pixels in the candidate region) to the surrounding circumference block units luminance  (the average luminance of the surrounding circumference blocks pixels)  to get the ratio of the bright circumference blocks ( the fluctuation of luminance distribution) for the candidate region.  See fig. 16 S80 and para. 0066-0070, where Irie discusses that based on the fluctuation of luminance distribution, determining the candidate region is the attached object region).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Irie with Hayakawa to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform object detection.  

Regarding claim 8, Irie teaches wherein in a case where the determiner continuously determines that the candidate region is the attached object region based on a plurality of the captured images captured time sequentially, the determiner determines that the candidate region is a confirmed (see para. 0061 discloses iterating through this process multiple times and obtaining a plurality of images captured time within a predetermined time, i.e. 20 times within a span of a second, and acquiring the ratio of the bright circumference blocks (the fluctuation of luminance distribution) for the candidate region, the average of the brightness value for every block, and the number of counted weak edges score values in the center attention block region of the candidate region (Fig. 7 and paragraph 0060) for the plurality of images. Fig. 16 S80 and paragraphs 0066-0070 disclose that based on these values obtained from the images captured sequentially in time, determining the candidate region is the attached object region. Para. 0044-0045 discloses that this processes is started and continued at a threshold speed).
The same motivation of claim 1 is applied to claim 8.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Irie with Hayakawa to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform object detection.  

Regarding claim 9, Irie teaches wherein every time in which the determiner performs a determination process for determining whether or not the candidate region is the attached object region, the determiner i) gives to the candidate region a score according to a determination result (see figure 7, para. 0060-0061, where Irie discloses performing the process time determination process multiple times and acquiring the ratio of the bright circumference blocks ( the fluctuation of luminance distribution) for the candidate region, the average of the brightness value for every block, and the number of counted weak edges score values in the center attention block region of the candidate region)
(see fig. 20, para. 0066-0072, where Irie discusses that the matter is ultimately determined when the score of determination is calculated based upon the adding rate (0070) of the values output by the determination process. When the score of matter determination target is above a threshold, it is determined there is matter in the candidate region, and therefore the candidate region is the attached object region).
The same motivation of claim 1 is applied to claim 9.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Irie with Hayakawa to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform object detection.  

Claim 10 is rejected as applied to claim 1 as pertaining to a corresponding method.

Claim 11 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer-readable medium.

Regarding claim 12, Hayakawa teaches wherein the determiner i) compares the calculated luminance change amounts to threshold ranges and ii) determines whether or not the candidate region is the attached object region based on the comparison (see figure 26, figure 27, para. 0118, 0162-0163, where Hayakawa discusses comparing luminance difference to a threshold to detect droplets).
The same motivation of claim 1 is applied to claim 12.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Irie with Hayakawa to derive at the .  

	

5 is rejected under 35 U.S.C. 103 as being unpatentable over Irie et al. (US 2014/0010408)  in view of Hayakawa et al. (US 2015/0325005) in view of Tsuji (US 2016/0364604).

Regarding claim 5, Hayakawa teaches the determiner determines that the candidate region is the attached object region (see para. 0162-0163, where Hayakawa discusses calculating the luminance difference of a pixels to determine whether a water droplet is present).
Irie and Hayakawa do not expressly teach in a case where a fluctuation pattern of the luminance distribution of the candidate region satisfies a predetermined fluctuation pattern, the determiner determines that the candidate region is the attached object region.  However, Tsuji teaches in a case where a fluctuation pattern of the luminance distribution of the candidate region satisfies a predetermined fluctuation pattern, the determiner determines that the candidate region is the attached object region (see para. 0038-0043, where Tsuji discusses comparing the brightness fluctuation pattern of a template and a partial image and performing matching by trying to minimize the sum of absolute difference equation (Equation 3) between the template and the partial image to satisfy the template).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Irie and Hayakawa with Tsuji to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform object detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Irie and Hayakawa in this manner in order to improve object detection by calculating luminance fluctuation pattern that are indicative of an object attached to a camera lens.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner .

6 is rejected under 35 U.S.C. 103 as being unpatentable over Irie et al. (US 2014/0010408) in view of Hayakawa et al. (US 2015/0325005) in view of Sawaki (US 2014/0270532).

Regarding claim 6, Hayakawa teaches the determiner determines that the candidate region is the attached object region (see para. 0162-0163, where Hayakawa discusses calculating the luminance difference of a pixels to determine whether a water droplet is present).
Irie and Hayakawa do not expressly teach in a case where the fluctuation of the luminance distribution of the candidate region is convex shaped or concave shaped.  However, Sawaki teaches an attached matter detector and discloses in a case where the fluctuation of the luminance distribution of the candidate region is convex shaped or concave shaped (see para. 0032, where Sawaki discusses a shape recognition process which determines whether or not the candidate region has a circular convex shape).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Irie and Hayakawa with Sawaki to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform object detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Irie and Hayakawa in this manner in order to improve object detection by calculating luminance convex fluctuations that are indicative of an object attached to a camera lens.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Irie and Hayakawa, while the teaching of Sawaki continues to perform the same function as originally taught prior to being combined, in order to produce the .

7 is rejected under 35 U.S.C. 103 as being unpatentable over Irie et al. (US 2014/0010408)  in view of Hayakawa et al. (US 2015/0325005) in view of Tani (US 2017/0220890).

Regarding claim 7, Hayakawa teaches in a case where l) luminance of each pixel within a center region of the candidate region is equal to or greater than a first predetermined threshold (see para. 0211, where Hayakawa discusses calculating the luminance difference and determine whether the difference is greater than a threshold).
Irie and Hayakawa do not expressly teach an edge strength of each pixel within the center region of the candidate region is less than a second predetermined threshold, the determiner determines that the candidate region is the attached object region.  However, Tani teaches an attached matter detector and discloses an edge strength of each pixel within the center region of the candidate region is less than a second predetermined threshold, the determiner determines that the candidate region is the attached object region (see para. 0058-0059, where Tani discusses determining the average edge strength of a center region (which would correspond to the attention block), and when the average edge strength is smaller than the threshold value, determining that the candidate region is the attached object region).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Irie and Hayakawa with Tani to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform object detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Irie and Hayakawa in this manner in order to improve object detection by calculating luminance fluctuations compared a threshold indicative of an object attached to a camera lens.  Furthermore, the prior art collectively includes each element claimed (though not all in the same .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663